Name: Commission Regulation (EEC) No 2063/81 of 16 July 1981 fixing for the last time the amount of aid for oil seeds set provisionally since 1 January 1981
 Type: Regulation
 Subject Matter: plant product;  prices;  economic policy
 Date Published: nan

 22. 7 . 81 Official Journal of the European Communities No L 201 / 13 COMMISSION REGULATION (EEC) No 2063/81 of 16 July 1981 fixing for the last time the amount of aid for oil seeds set provisionally since 1 January 1981 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 27 (4) thereof, 20 May 1981 ("), (EEC) No 1442/81 of 27 May 1981 (*), (EEC) No 1451 /81 of 27 May 1981 (27), (EEC) No 1511 /81 of 4 June 1981 (28), (EEC) No 1564/81 of 11 June 1981 (29), (EEC) No 1637/81 of 18 June 1981 (30), (EEC) No 1694/81 of 25 June 1981 (31 ) and (EEC) No 1761 /81 of 30 June 1981 (32), the Commis ­ sion fixed provisionally the amount of aid for oil seeds ; whereas this provisional fixing was made neces ­ sary by the absence of the Regulation fixing the target prices and of the Regulation fixing the monthly increases in the target price and in the intervention price for oil seeds valid for the 1981 /82 marketing year ; Whereas by its Regulations (EEC) No 1776/81 of 30 June 1981 (33) and (EEC) No 1777/81 of 30 June ,1981 (34) the Council fixed, for the 1981 /82 marketing year, the target prices and the monthly increases in the target price and in the intervention price for oil seeds respectively ; whereas, following this fixing, it has become apparent that it is necessary to alter the amounts of aid fixed provisionally, Whereas in Regulations (EEC) No 3418/80 of 30 December 1980 (3), (EEC) No 128/81 of 8 Janu ­ ary 1981 (4), (EEC) No 89/81 of 14 January 1981 (*), (EEC) No 156/81 of 20 January 1981 (6), (EEC) No 215/81 of 28 January 1981 f), (EEC) No 259/81 of 30 January 1981 (8), (EEC) No 313/81 of 5 February 1981 (9), (EEC) No 373/81 of 12 February 1981 (10), (EEC) No 432/81 of 19 February 1981 (*'), (EEC) No 479/81 of 25 February 1981 ( 12), (EEC) No 525/81 of 27 February 1981 ( 13), (EEC) No 591 /81 of 5 March 1981- C 4), (EEC) No 634/81 of 11 March 1981 (I5), (EEC) No 692/81 . of 18 March 1981 ( 16), (EEC) No 765/81 of 25 March 1981 ( l7), (EEC) No 835/81 of 31 March 1981 (18), (EEC) No 989/81 of 9 April 1981 (19), (EEC) No 1038/81 of 15 April 1981 (20), (EEC) No 1067/81 of 22 April 1981 (21 ), (EEC) No 1164/81 of 30 April 1981 (22), (EEC) No 1228 /81 of 7 May 1981 (23), (EEC) No 1298 /81 of 14 May 1981 (24), (EEC) No 1351 /81 of HAS ADOPTED THIS REGULATION : Article 1 (') OJ No 172, 3U. 9 . 1*66, p . 3025/66 . The amount of aid for colza and rape seed appearing in the Annex to Regulation (EEC) No 1761 /81 , as well as the amounts of aid in the case of advance fixing for colza and rape seed appearing in the Annexes to Regulations (EEC) No 3418/80 , (EEC) No 128/81 (EEC) No 89/81 , (EEC) No 156/81 , (EEC) No 215/81 (EEC) No 259/81 , (EEC) No 313/81 , (EEC) No 373/81 (EEC) No 432/81 , (EEC) No 479/81 , (EEC) No 525/81 (EEC) No 591 /81 , (EEC) No 634/81 , (EEC) No 692/81 (EEC) No 765/81 , (EEC) No 835/81 , (EEC) No 989/81 (EEC) No 1038/81 , and (EEC) No 1067/81 , and in the case of colza, rape and sunflower seeds appearing in the Annexes to Regulations (EEC) No 1164/81 , (EEC) 2) OJ No L 360, 31 . 12. 1980, p . 16 . 3) OJ No L 358, 31 . 12. 1980, p . 44. 4) OJ No L 9, 9 . 1 . 1981 , p . 10 . 0 OJ No L 13, 15 . 1 . 1981 , p . 22. «) OJ No L 18, 21 . 1 . 1981 , p . 19 . 7) OJ No L 25, 29 . 1 . 1981 , p . 22 . 8) OJ No L 27 , 31 . 1 . 1981 , p . 44 . ») OJ No L 34, 6 . 2. 1981 , p . 26 . I0) OJ No L 41 , 13 . 2. 1981 , p . 35 . ") OJ No L 47, 20 . 2. 1981 , p . 29 . 1J) OJ No L 51 , 26 . 2. 1981 , p . 28 . 13) OJ No L 54, 28 . 2. 1981 , p . 42. 14) OJ No L 60, 6 . 3 . 1981 , p . 24 . ") OJ No L 67, 12 . 3 . 1981 , p . 20 . ' «) OJ No L 73 , 19 . 3 . 1981 , p . 25 . 17) OJ No L 80, 26 . 3 . 1981 , p . 35 . 18) OJ No L 85, 1 . 4. 1981 , p . 43 . ") OJ No L 99, 10 . 4 . 1981 , p . 48 . 20) OJ No L 105, 16 . 4. 1981 , p . 23 . 21 ) OJ No L 111 , 23 . 4 . 1981 , p . 31 . ") OJ No L 120, 1 . 5. 1981 , p . 56 . ") OJ No L 124, 8 . 5 . 1981 , p . 16 . ») OJ No L 129 , 15 . 5 . 1981 , p . 57 . H OJ No L 134, 21 . 5. 1981 , p . 23 . H OJ No L 142, 28 . 5. 1981 , p . 65 . (J7) OJ No L 142, 28 . 5 . 1981 , p . 83 . H OJ No L 148 , 5 . 6 . 1981 , p . 22 . H OJ No L 153, 12. 6 . 1981 , p . 31 . H OJ No L 163 , 19 . 6 . 1981 , p . 19 . H OJ No L 169, 26. 6 . 1981 , p . 36 . H OJ No L 175, 1 . 7. 1981 , p . 35. H OJ No L 176, 1 . 7 . 1981 , p . 1 . H OJ No L 176, 1 . 7 . 1981 , p . 3 . No L 201 / 14 Official Journal of the European Communities 22. 7 . 81 Article 2No 1228/81 , (EEC) No 1298/81 , (EEC) No 1351 /81 , (EEC) No 1442/81 , (EEC) No 1451 /81 , (EEC) No 1511 /81 , (EEC) No 1564/81 , (EEC) No 1637/81 , (EEC) No 1694/81 and (EEC) No 1761 /81 , shall , as from the date of entry into force of each of these Regulations, be fixed finally at the amounts listed in the table annexed hereto. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1981 . For the Commission The President Gaston THORN 22. 7. 81 Official Journal of the European Communities No L 201 / 15 ANNEX A. Amount of the subsidy for colza and rape seed (ECU/100 kv) Regulation (EEC) No Date subsidy enteredinto force Amount of the subsidy 1761 /81 1 July 1981 17-988 (ECU/100 kg) Regulation (EEC) No Amount of the subsidy in the case of advance fixing for the month of : Date subsidy entered into force July 1981 August 1981 September 1981 October 1981 November 1981 December 1981 3418/80 1 January 1981 17-552 128/81 9 January 1981 17-418 89/81 15 January 1981 16-713 156/81 21 January 1981 17-579 215/81 29 January 1981 18-580 259/81 1 February 1981 17-956 17-956 313/81 6 February 1981 17-317 16-560 373/81 13 February 1981 16-953 16-058 432/81 20 February 1981 16-974 15-747 479/81 26 February 1981 17-546 16-317 525/81 1 March 1981 17-376 16-780 16-721 591 /81 6 March 1981 17-652 17-176 16-763 634/81 12 March 1981 17-825 16-657 15-379 692/81 19 March 1981 15-706 15-403 14-860 765/81 26 March 1981 16-118 14-514 14-752 835/81 1 April 1981 16-627 15-700 15-457 15-888 989/81 10 April 1981 16Ã 98 15-046 15-498 15-781 1038/81 16 April 1981 16-645 15-467 15-919 16-160 1067/81 23 April 1981 15-905 14-328 14-780 14-977 1164/81 1 May 1981 16-188 15-554 16006 15-881 15-901 1228/81 8 May 1981 15-892 14-917 14-926 15-378 15-122 1298/81 15 May 1981 15-728 14-649 14-876 15-328 15-105 1351 /81 21 May 1981 15-959 15-228 15-315 15-013 15-465 1442/81 28 May 1981 16-507 15-685 15-772 15-584 15-283 1451 /81 1 June 1981 16-507 15-685 15-772 - 15-584 15-283 1511 /81 5 June 1981 16-336 15-732 15-385 15-837 15-091 15-543 1564/81 12 June 1981 16-798 16-465 15-399 16-088 15-923 1637/81 19 June 1981 16-274 16-560 16-253 16-705 16-398 1694/81 26 June 1981 16-324 16-298 16-562 16-686 16-528 16-980 1761 /81 1 July 1981 17-988 17-518 17-689 18141 17-560 18012 No L 201 / 16 Official Journal of the European Communities 22. 7 . 81 B. Amount of the subsidy for sunflower seed (ECU/100 kv) Regulation (EEC) No Date subsidy enteredinto force Amount of the subsidy in the case fixing for the month of of advance September 1981 October 1981 November 1981 1164/81 1 May 1981 17722 1228/81 8 May 1981 17-173 1298/81 15 May 1981 16-506 1351 /81 21 May 1981 15-309 1442/81 28 May 1981 15-857 1451 /81 1 June 1981 15-857 15-491 1511 /81 5 June 1981 17-082 16-339 1564/81 12 June 1981 15-272 14-607 1637/81 19 June 1981 15-367 15-272 1694/81 26 June 1981 17-317 16-378 1761 /81 1 July 1981 18-161 17-692 17-852